PER CURIAM.
George Milton Britt appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b) (2000). We have reviewed the record and find no reversible error. We note, however, that the district court should have dismissed the action without prejudice. See Napier v. Preslicka, 314 F.3d 528, 534 n. 3 (11th Cir.2002). Accordingly, we affirm as modified to reflect dismissal without prejudice See Britt v. Fowler, No. CA-04-679 (E.D.Va. July 13, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED